Citation Nr: 0302916	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  02-05 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to December 1, 1993, 
for the assignment of a 100 percent rating for schizophrenia. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1945.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating action 
in which the RO denied the veteran's claim of entitlement to 
an effective date for the assignment of a 100 percent rating 
for schizophrenia prior to December 1, 1993.  That effective 
date had been assigned by a May 2000 rating decision, which 
effectuated a May 2000 Board decision.  

The RO sent the veteran notice of the August 2001 rating 
decision later that same month.  A notice of disagreement 
(NOD) was received in October 2001.  In December 2001, the 
veteran's attorney submitted additional argument and 
requested a hearing before a Decision Review Officer (DRO).  
In a March 2002 decision, a DRO determined that a change in 
the decision was not warranted.  A statement of the case 
(SOC) was issued in April 2002 and a substantive appeal was 
received from the veteran's attorney in April 2002.  

The Board notes that, in June 2002, the veteran's attorney 
submitted additional argument directly to the Board and 
specifically waived consideration of that evidence by the RO.  
The Board points out that, effective February 22, 2002, 
38 C.F.R. § 20.1304 was amended to allow the Board to 
consider such evidence without having to obtain the 
appellant's waiver.  See 67 Fed. Reg. 3099, 3105-06 (January 
23, 2002); 38 C.F.R. § 20.1304 (2002).

In a June 2002 response to an inquiry from the Board, the 
veteran's attorney confirmed that the veteran did not desire 
a personal hearing prior to consideration of his appeal by 
the Board.  

In a June 2002 decision, the Board denied the veteran's claim 
for an earlier effective date.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In a November 2002 Order, the Court granted 
a joint motion for remand (motion), vacating the June 2002 
Board decision and remanding the matter for additional 
proceedings consistent with the motion. 


FINDINGS OF FACT

1.  The RO received the veteran's claim for rating in excess 
of 10 percent for his service-connected psychiatric condition 
on December 1, 1993.  

2.  A March 2000 independent medical expert opinion provided 
the earliest findings that that clarified the veteran's 
diagnosis and indicated that a 100 percent rating was 
warranted. 

3.  In May 2000, the RO recharacterized the service-connected 
disability, and assigned a 100 percent evaluation, effective 
from December 1, 1993.

4.  There is no medical evidence to from which it is 
"factually ascertainable" that an increase in rating, to 
the 100 percent level, had occurred during the one-year 
period prior to December 1, 1993.

5.  Prior to December 1, 1993, there was no pending claim 
pursuant to which the increase in rating to 100 percent could 
have been granted.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 1, 
1993, for the assignment of a 100 percent rating for 
schizophrenia, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 
3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Duty to Notify

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

In a statement filed with the Board in June 2002 , the 
veteran's attorney argues that unless the Board can grant the 
veteran's claim, a remand is warranted.  The attorney 
contends that VA has not complied with the VCAA.  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
merits at this time, as all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

As evidenced by the August 2001 rating decision and the April 
2002 statement of the case, the veteran and his attorney have 
been given notice of the pertinent laws and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  The 
veteran was specifically told that there was no claim pending 
prior to December 1, 1993.  Via the statement of the case, 
the veteran was also informed that to overturn the prior 
final rating actions, he would have to show that they were 
the product of clear and unmistakable error (CUE).  The Board 
finds that the veteran has been provided ample opportunity to 
submit such information and evidence.  In fact, the veteran 
and his attorney have responded to the RO's communications 
with additional evidence and argument.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed to 
substantiate his claim.  

The Board also finds that VA has adequately notified the 
veteran as to his responsibilities in obtaining evidence and 
those of VA, consistent with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159)-specifically identified in 
the joint motion as the , basis for remand of the matter to 
the Board.  In this regard, the Board points out that the 
April 2002 statement of the case specifically notified the 
veteran that it was his responsibility to submit evidence 
that prior rating actions were erroneous.  Given the nature 
of the claim on appeal, this action was sufficient to satisfy 
the duty referred to above.

The Board also finds the any and all necessary development 
has been accomplished.  VA has conducted reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim, and it appears 
that all existing, pertinent evidence relative to the claim 
has been obtained and associated with the claims file.  
Significantly, neither the veteran nor his representation has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

As the veteran's attorney has noted, the VCAA requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103(A).  The attorney has asserted that a remand is 
warranted so that a "retrospective medical opinion" on the 
question of whether the veteran met the criteria for a 100 
percent disability evaluation for schizophrenia prior to 
December 1, 1993 can be obtained.  However, the Board finds 
that such examination and opinion is not necessary to decide 
the claim.  The central question on appeal involves a 
determination as to when a claim was received or when 
entitlement to a certain benefit arose.  Under the laws and 
regulations governing effective dates, the date of the filing 
of the claim, more often than not, is the controlling factor.  
For the reasons explained in more detail below, such later 
developed evidence as a "retrospective medical opinion," 
even if establishing earlier entitlement, would not affect 
the outcome of the claim for an earlier effective date for 
award of a 100 percent disability evaluation for 
schizophrenia.  Thus, such evidence is not shown to be 
necessary for the resolution of the claim.  .   

Under these circumstances, and in view of the bases for the 
denial of the claim, as set forth below, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
the claim, at this juncture, without first accomplishing or 
directing any additional development or notification action.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.  

II.  Background

In October 1945, the veteran submitted an application for 
compensation, claiming that various problems experienced in 
service made him "extremely nervous."  In a November 1945 
decision, the RO established service connection for 
"psychoneurosis, anxiety, definite and appreciable social 
and industrial capacity" and assigned a 10 percent 
evaluation, effective October 14, 1945.  The veteran was 
notified of that decision in November 1945.  

The veteran underwent a VA examination in December 1949, 
after which the examiner concluded that the veteran had no 
neuropsychiatric disease.  The RO considered that examination 
in a December 1949 rating decision and reduced the veteran's 
compensation from 10 to zero percent (noncompensable), 
effective from March 1950.  The veteran was notified of the 
reduction in December 1949, but did not appeal the RO's 
decision.  

In July 1992, the veteran submitted a claim for increase, 
noting that his service-connected nervous condition had 
gotten steadily worse over the years.  

In the report of a December 1992 VA psychiatric examination, 
the examiner described the veteran as a poor historian.  The 
veteran's emotional reaction to the interview was described 
as one of considerable tearfulness and anger.  The examiner 
indicated that the veteran's mood was depressed.  The 
examiner commented that the veteran presented a difficult 
diagnostic problem because of his inability to communicate 
well.  The examiner reported that the veteran clearly 
exhibited signs of depression, but opined that the depression 
appeared to be connected to his generally poor cognitive 
functioning.  As such, the examiner opined that the most 
appropriate diagnosis was organic mood disorder of an unknown 
etiology.  

In a January 1993 rating decision, the RO denied the claim 
for an increased rating.  The veteran submitted an NOD in 
March 1993 and the RO issued an SOC on that issue in May 
1993.  The veteran submitted a substantive appeal in June 
1993 and noted that he would offer testimony at a July 1993 
personal hearing at the RO.  At the July 1993 personal 
hearing, the veteran withdrew his appeal on the increased 
rating claim.  See Transcript pg. 13.  

The report of a July 1993 private psychosocial evaluation 
conducted by a social worker included the veteran's reported 
history of psychiatric problems during service.  The social 
worker noted that, "for whatever reason," the veteran had 
had difficulty supporting himself and his family after 
service.  

On examination, the veteran denied hallucinations or phobias.  
He was oriented to time, place and person and his short-term 
memory appeared to be intact.  The veteran's long term memory 
was described as vague and incomplete at times.  The examiner 
described the veteran's mood as depressed.  The diagnoses 
were organic mood disorder and major depression.  

VA outpatient treatment records, dated from November 1992 to 
December 1993, show that the veteran was seen on several 
occasions for treatment of psychiatric complaints, including 
paranoid ideation, agitation, and dementia.  The diagnoses 
included psychoneurosis with agitation and anxiety; dementia; 
and a cerebral vascular accident.  

In a statement date-stamped as having been received at the RO 
on December 1, 1993, the veteran requested that he be "re-
evaluated for [his] Service-Connected (Nervous Condition)."

In a January 1994 rating action, the RO, in pertinent part, 
denied the veteran's claim for increase and the veteran 
perfected an appeal to the Board.  In an April 1996 decision, 
the Board denied a compensable evaluation for the veteran's 
anxiety neurosis.  The veteran filed a timely appeal to the 
Court.  In May 1997, the Court granted a motion for remand, 
vacating the April 1996 Board decision and remanding the 
matter for additional proceedings.  In January 1998, the 
Board remanded the case for further development.  Thereafter, 
the RO continued the denial of the claim and the case was 
returned to the Board for further appellate consideration.  
In March 2000, the Board requested an opinion of medical 
expert in psychiatry from the Veterans Health Administration 
(VHA).

In a May 2000 decision, on the basis of evidence, to 
particularly include the VHA medical expert opinion, the 
Board determined that the veteran's service-connected 
psychiatric disability was best characterized as 
schizophrenia, disorganized type; that the veteran suffered 
from severe cognitive impairment, diagnosed as dementiform 
illness, which was more likely than not a manifestation or 
product of his schizophrenia; and that the criteria for a 100 
percent evaluation for schizophrenia had been met.  

In a May 2000 rating decision, the RO assigned an effective 
date of December 1, 1993.  In the August 2001 rating action 
presently on appeal, the RO denied the veteran's claim for an 
earlier effective date for the assignment of the 100 percent 
rating.  In the narrative portion of that decision, the RO 
noted that the veteran's claim for increase was received on 
December 1, 1993.  

In a May 2002 statement submitted in lieu of a VA Form 9 
(Appeal to the Board of Veterans' Appeals), the veteran's 
attorney argued that the veteran is entitled to an earlier 
effective date because his psychiatric disability had been 
initially misdiagnosed by VA.  The attorney maintains that 
the correct diagnosis was noted by the Board in the May 2000 
decision to award a 100 percent rating and that rating should 
be effective the date of the veteran's initial application 
for compensation; i.e., October 1945.  

In statements submitted subsequent to the Court's November 
2002 Order, the veteran's attorney has advanced several 
arguments in support of the claim for an earlier effective 
date.  The attorney argues that the May 2000 Board decision 
implicitly found that the November 1945 rating decision was 
clearly and unmistakably erroneous, such that that decision 
was not final.  The attorney also argues that various claims 
submitted by the veteran, as well as VA medical opinions and 
evidence of an award of Social Security disability benefits, 
raised implicit claims for a total rating, which the RO 
failed to develop properly.  Finally, the attorney argues 
that either the correct date of the recent claim for increase 
is July 1992 or that it is factually ascertainable that the 
veteran's condition had increased in severity within one year 
prior the claim for increase.  

III.  Analysis

The veteran and his attorney contend that he should be 
assigned an earlier effective date for the assignment of the 
100 percent rating for schizophrenia.  They assert that the 
veteran is either entitled to a 100 percent rating effective 
one year prior to the December 1993 date of claim or 
effective from the date of the veteran's separation from 
service.

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Specifically with regard to claims for increased 
disability compensation, the pertinent legal authority 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received by VA within 
one year after that date; otherwise the effective date will 
be the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).

With regard to establishing the date of claim, the Board 
notes that the veteran submitted a claim for increase in July 
1992 that the RO denied in January 1993.  Although he 
perfected an appeal from that decision, the veteran clearly 
withdrew his claim at a July 1993 hearing.  In a statement 
received at the RO on December 1, 1993, the veteran requested 
that his service-connected psychiatric condition be "re-
evaluated."  Thus, for purposes of the issue on appeal, 
December 1, 1993 is the date of claim.  

Having determined that the veteran's claim was received on 
December 1, 1993, the next question before the Board is 
whether, pursuant to 38 C.F.R. § 3.400(o)(2), it was 
factually ascertainable that an increase in disability had 
occurred within the one-year period prior to the date of the 
claim.  If so, this would entitle the veteran to an effective 
date up to one year prior to the December 1, 1993 date of 
claim.  

In this case, however, there is no medical evidence that 
establishes that the veteran's service-connected psychiatric 
disability had increased in severity within the one-year 
period prior to the December 1993 claim.  It was not until 
receipt of the VHA opinion in March 2000 that the medical 
evidence of record provided a clear basis for determinations 
as to both the nature and the severity of the veteran's 
service-connected psychiatric disability, providing a basis 
for both the recharacterization of the veteran's disability, 
and the award of the 100 percent evaluation.  However, the 
medical expert did not affix the point at which the veteran 
first met the criteria for the 100 percent evaluation within 
the one-year period preceding the December 1, 1993 claim.  
Even if he did, however, there would still no medical 
evidence, received within one year of the filing of the 
December 1, 1993 claim (consistent with the wording of the 
regulation under consideration) to establish that the 
veteran's psychiatric disability became totally disabling 
during this time period.  See 38 C.F.R. § 3.400(o)(2) 
(prescribing, as a condition of operation of the rule, that a 
claim for increase must be filed within one year of-and, 
logically, within one year of the notice of-the increase in 
disability).  For that same reason, a retrospective medical 
opinion as to the actual date of the increase in disability 
would not provide a basis for the award of an earlier 
effective date pursuant to the provisions of section 
3.400(o)(2).  One these facts, that regulatory provision 
simply does not apply.  Rather, the general rule applies, and 
the effective date can be no earlier than the December 1, 
1993 date of claim.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 
3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

Interestingly, the Board points out that if the Board were to 
accept the argument implicitly advanced by the veteran's 
attorney to the effect that the veteran's psychiatric 
disability became totally disabling many years prior to the 
December 1993 claim, the requirements of 38 C.F.R. 
§ 3.400(o)(2) clearly would not be met.  

The veteran, through his attorney, has argued that an 
effective date as of the date of the veteran's original claim 
for service connection in October 1945 is warranted.  The 
basis for that assertion is that, although it was factually 
ascertainable that the veteran had schizophrenia at that 
time, his condition was misdiagnosed.  Thus, pursuant to 38 
U.S.C.A. § 5110(a), the effective date of the award of a 100 
percent rating should be fixed in accordance with the facts 
found, which, it was argued, would be October 1945.  

Setting aside for the moment the fact that the attorney's 
argument does not appear logical (i.e., a misdiagnosis at the 
time of the original claim, even if established, does not 
automatically lead to the conclusion that a 100 percent 
evaluation was then warranted), the Board points out that, 
prior to December 1, 1993, there was no pending claim, filed 
in October 1945 or otherwise, pursuant to which a 100 percent 
evaluation could have been granted.  

In this regard, the Board notes that the October 1945 claim 
was decided in November 1945.  As the veteran did not 
initiate an appeal of the October 1945 decision within one 
year of the November 1945 notification of that denial, that 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  Hence, no benefits may be awarded 
pursuant to the finally resolved October 1945 claim.  
Likewise, the December 1949 rating action that reduced the 
rating from 10 percent to noncompensable is also final, as 
the veteran initiated no appeal of following the notification 
of the reduction that same month.  Id.  While a finding of 
clear and unmistakable error (CUE) as to the rating assigned 
in 1945, and in the reduction accomplished in 1949, would 
vitiate the finality of either decision (see, e.g., 38 C.F.R. 
§§ 3.105(a) and 3.400(r) and Russell v. Principi, 3 Vet. App 
310, 313 (1992)), no CUE claim has been advanced with respect 
to the ratings involved in either decision.  

The veteran's attorney has recently argued that the May 2000 
Board decision which increased the rating for the veteran's 
service-connected psychiatric disability to 100 percent 
"implicitly" found that the 1945 rating decision involved 
CUE because the veteran's condition was misdiagnosed at that 
time.  The problem with this argument is that the May 2000 
Board decision addressed a claim for increase filed in 
December 1993.  That claim in no way, explicitly or 
implicitly, purported to challenge the finality of the 1945 
or 1949 rating decisions.  There is in fact no previous Board 
decision that has identified CUE in those rating actions.  
The Board finds the contention as to an implicit findings of 
CUE in the prior rating decision to be without merit.  

As for the argument that "implicit" claims for a total 
rating disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) were raised on 
several occasions, including the initial claim of service 
connection in 1945 (i.e., records from July 1952, April 1967 
and January 1979; upon receipt of a July 1952 statement from 
veteran's wife; upon receipt of notice that the veteran had 
been awarded SSA benefits; a June 1993 VA medical opinion), 
the attorney contends that VA failed to fully and 
sympathetically develop the veteran's claims for TDIU when it 
adjudicated his initial claim for service connection and 
subsequent rating actions.  The attorney contends that, given 
the failure to develop the informal claims, those claims 
remain pending and an effective date of October 1945 is 
warranted.  The attorney cites to the "Roberson/Hodge 
rubric" in support of his contentions.

Initially, the Board observes that the citations referred to 
by the attorney in making this argument relate to case law 
developed in connection with CUE claims-an issue not 
presently before the Board.  The essence of the attorney's 
argument is that VA's failure to "fully and 
sympathetically" develop the veteran's claims constitutes 
error such that the prior decisions are not final and thus an 
earlier effective date should be assigned.  The attorney 
argues that had the RO and the Board undertaken the proper 
development at the time the records cited by the attorney 
were received, the RO and Board would have reviewed the 
evidence and been compelled to find that the veteran was 
totally disabled, such that a 100 percent rating would have 
been assigned earlier than December 1, 1993.  

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2002), it 
was held that VA had a duty to fully develop a claim of CUE 
and that in adjudicating CUE, the standard in Hodge v West, 
155 F.3d 1356 (Fed. Cir. 1998) (used in determining whether 
new and material evidence had been submitted for the purpose 
of reopening a previously and finally decided claim ) was 
applicable in adjudication of a CUE claim.  In addition to 
the fact that the Roberson case deals with CUE claims, the 
Board points out that VAOGCPREC 12-2001 held that neither of 
the statements in Roberson noted above constituted binding 
law inasmuch as each statement was contrary to prior holdings 
of the Federal Circuit which had not been overruled.  See 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Disabled 
American Veterans, et. al., v. Gober, 234 F.3ed 682 (Fed. 
Cir. 2000); and Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  A breach of any "duty to develop" cannot be a basis 
for finding CUE in a prior decision.  VAOGCPREC 12-2001.  
That opinion is binding on the Board.  38 U.S.C.A. § 7104(c).  
Thus, the Board finds the attorney's argument without merit.  

In sum, the veteran's claim for increase was received at the 
RO on December 1, 1993.  It was that claim that the RO and 
the Board adjudicated and that claim which formed the basis 
for the ultimate award of a 100 percent evaluation.  The 
Board has considered the veteran's assertions.  However, on 
the facts presented, there simply is no legal basis pursuant 
to which an effective date earlier than the December 1, 1993 
date of claim can be assigned.  Thus, while the Board has 
considered the veteran's assertions, the law and regulations 
governing effective dates-as well as those governing 
finality, as set forth above-are very specific and the Board 
is bound by them.   

Under these circumstances, the claim for an effective date 
earlier than December 1, 1993, for the assignment of a 100 
percent evaluation for schizophrenia, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

An effective date earlier than December 1, 1993, for the 
assignment of a 100 percent evaluation for schizophrenia, is 
denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

